In proceedings, inter alia, to (1) invalidate petitions designating M. Peters, also known as Jack Peters as a candidate in the Republican Party primary election to be held on September 9, 1980 for the public office of Representative to the United States Congress from the 17th Congressional District and (2) validate said designating petitions, the appeal is from a judgment of the Supreme Court, Richmond County, dated August 21, 1980, which, inter alia, granted the application to invalidate and dismissed the application to validate. Judgment affirmed, without costs or disbursements. No opinion. Mollen, P. J., Damiani, Mangano, Gulotta and Weinstein, JJ., concur.